DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on November 16, 2021 for the patent application 16/911,164 originally filed on June 24, 2020. Claims 1, 8, 16, 21, and 23 are amended. Claims 2 and 3 are canceled. Claims 27-29 are new. Claims 1 and 4-29 remain pending. The first office action of August 13, 2021 is fully incorporated by reference into this Final Office Action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant has canceled claims 2 and 3. Accordingly, the objections to claims 2 and 3 are withdrawn.
Applicant has corrected a typographical error in claim 21. Accordingly, the objection to claim 21 is withdrawn.
Amendments made to the claims are sufficient to overcome the outstanding 35 USC 112(b) rejections. Therefore, the rejections under 35 USC 112(b) are withdrawn.
Amendments made to the claims are sufficient to overcome the outstanding prior art rejections under 35 USC 102 and 35 USC 103. However, new prior art rejections apply, as set forth below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay et al. (hereinafter “Ramsay,” US 5,092,607) in view of Garas (US 2014/0151965).
Regarding claim 1 (Currently Amended), Ramsay discloses a target system for projectiles comprising: 
a target hit indicator (Ramsay Fig. 1 and col. 4 lines 38-50, “a cardboard target board 12 is shown along with the ballistic impact indicator”), said target hit indicator including at least one visual indicator for indicating that a target in which said target hit indicator is attached was impacted by a projectile (Ramsay col. 11 lines 29-40, “a ballistic impact indicator has been described which generates a delayed strobe flash signal for indicating to a marksman whether he or she has hit the target”), said target hit indicator including a housing, said housing including a light source secured therein, an electronic component secured within said housing and electrically connected to said light source, said The power supply for the ballistic impact indicator is preferably an electrical storage battery enclosed within the same housing containing the strobe flash tube and controller circuit,” the strobe flash tube is a light source, the controller circuit is an electronic component), … , a translucent cover for covering said light source, said translucent cover allowing light to be transmitted therethrough (see Ramsay Fig. 2, showing xenon strobe flash tube 26 with a translucent cover; also Ramsay col. 4 lines 51-68, “a front face 24 through which the lens of a xenon strobe flash tube 26 extends for signalling that a projectile has struck target board”), one or more energy sources in electrical connection with said electronic component (Ramsay col. 3 lines 62-68, “The power supply for the ballistic impact indicator is preferably an electrical storage battery enclosed within the same housing containing the strobe flash tube and controller circuit.”), said electronic component being constructed and arranged to transfer electrical energy to said light source upon detection of an impact exceeding a predetermined threshold to said target (Ramsay col. 3 lines 29-40, “The ballistic impact indicator further includes a controller circuit having an input electrically coupled with the vibration sensor… for generating a delayed trigger signal in response thereto. A light, preferably in the form of a strobe flash, is coupled to the control circuit and is triggered thereby to create an intense, focused flash of light of short duration visible at a distance by the marksman”), said electronic component ceasing said transfer of electrical energy after a predetermined period of time, said electronic component automatically resetting to detect additional impacts after said predetermined period of time (Ramsay col. 9 lines 55-68, “the strobe unit is flashed twice rapidly in succession to signal each hit of the target”).
Ramsay does not explicitly teach every limitation of said electronic component is constructed and arranged to detect mechanical vibration of said target from said projectile impact against said target without direct attachment to said target to cause said light source to illuminate.
A ballistic impact indicator, for alerting a marksman that a bullet has struck a target, includes a vibration sensor mounted to… [a] target board. The vibration sensor is electrically coupled by a connector cable to a controller circuit for operating a xenon flash tube strobe light. In response to a detection of an impact by the vibration sensor, the controller circuit generates a delayed trigger signal,… for triggering the strobe light.”). However, Ramsay does not teach that said electronic component is constructed and arranged without direct attachment to said target.
However, Garas discloses that said electronic component is constructed and arranged without direct attachment to said target (Garas Fig. 10, showing target 6 and detector housing 12 having vibration detectors 27 attached, separated from each other by arrow catch 1; also Garas [0076], “Sound and/or vibration detectors 27 are attached to it in the detector housing 12 at a number of points of the detecting unit 3, in this case at the four corners of the detector 3”).
Garas is analogous to Ramsay, as both are drawn to the art of target hit detection. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay, to include that said electronic component is constructed and arranged without direct attachment to said target, as taught by Garas, since Garas uses a known technique of arranging vibration sensors to improve a similar target hit detection device in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5 (Original), Ramsay in view of Garas discloses that said one or more energy sources are contained within said housing (Ramsay col. 3 lines 62-67, “The power supply for the ballistic impact indicator is preferably an electrical storage battery enclosed within the same housing containing the strobe flash tube and controller circuit.”).
Regarding claim 6 (Original), Ramsay in view of Garas discloses that said energy sources are batteries (Ramsay col. 3 lines 62-67, “The power supply for the ballistic impact indicator is preferably an electrical storage battery enclosed within the same housing containing the strobe flash tube and controller circuit.”).
Regarding claim 17 (Original), Ramsay in view of Garas discloses that said projectile is a bullet (Ramsay Abstract, “A ballistic impact indicator, for alerting a marksman that a bullet has struck a target”).
Claim 27 (New) is substantially similar to claim 1 supra, except for the limitation of said electronic component being constructed and arranged to detect acceleration (instead of mechanical vibration) of said target. However, Ramsay also discloses said electronic component being constructed and arranged to detect acceleration of said target (Ramsay col. 5 lines 50-63, “When the base 36 of vibration detector 16 is vibrated, as by the impact of a bullet striking target board 12, resilient arm 54 is accelerated back and forth”). Therefore, claim 27 is also rejected under similar grounds as claim 1 supra.

Claims 4, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Garas, and in further view of Sitzman et al. (hereinafter “Sitzman,” US 2018/0202774).
Regarding claim 4 (Original), and substantially similar limitations in claim 28 (New), Ramsay in view of Garas does not teach that said electronic component includes two or more predetermined thresholds for sensing impacts to said target each said threshold causing said light source to illuminate in a different visible manner.
However, Sitzman discloses that said electronic component includes two or more predetermined thresholds for sensing impacts to said target each said threshold causing said light source to illuminate in a different visible manner (Sitzman [0088], “If it is determined 1470 that the target has been impacted (e.g., impact information is determined to be above a vibration impact threshold), MCU 710 may activate a light source 720, which may operate as an impact indicator, to signal an impact. In some embodiments, the target hit indicator may comprise an additional light source 730, which may output a different color light to operate as a miss indicator, to indicate that a projectile passed near the target hit indicator but did not impact the target. If MCU 710 determines 1470 that a miss occurred, light source 730 may be activated,” first threshold is a direct impact. The second threshold is detection of a projectile “passed near the target.” Although the light source is referred to as two separate light sources, they are different individual LED lights housed as the same light source, see Fig. 5A).
Sitzman is analogous to Ramsay in view of Garas, as both are drawn to the art of target hit indicators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas, to include that said electronic component includes two or more predetermined thresholds for sensing impacts to said target each said threshold causing said light source to illuminate in a different visible manner, as taught by Sitzman, so that the shooter can easily differentiate a hit from a miss at a distance (Sitzman [0010]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 15 (Original), Ramsay in view of Garas does not teach that said electronic component includes a transmitter for transmitting signals to a remote receiver, said remote receiver including at least one said light source for providing a visual indicator of target impact with a projectile.
However, Sitzman discloses that said electronic component includes a transmitter for transmitting signals to a remote receiver, said remote receiver including at least one said light source for providing a visual indicator of target impact with a projectile (Sitzman [0007], “A wired or wireless connection is then used to communicate between the sensor unit and the signaling unit”).
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Garas, and in further view of Eisenberg et al. (hereinafter “Eisenberg,” US 2008/0002395).
Regarding claim 7 (Original), Ramsay in view of Garas does not explicitly teach that said housing includes a parabolic reflector positioned with respect to said light source to create focal point of said light source.
However, Eisenberg discloses that said housing includes a parabolic reflector positioned with respect to said light source to create focal point of said light source (Eisenberg [0078], “Precise positioning of the arc at the focal point of the paraboloid reflector produces a high intensity, high range, substantially parallel beam of light which is essentially a portable spotlight”).
Eisenberg is analogous to Ramsay in view of Garas, as both are drawn to the art of light sources. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas, to include that said housing includes a parabolic reflector positioned with respect to said light source to create focal point of said light source, as taught by Eisenberg, in order to create a high range parallel beam of light that can be seen over long distances 
Regarding claim 8 (Currently Amended), Ramsay in view of Garas does not explicitly teach that said parabolic reflector is adjustable along the longitudinal axis of said target hit indicator.
However, Eisenberg discloses that said parabolic reflector is adjustable along the longitudinal axis of said target hit indicator (Eisenberg [0045], “mounting arrangement allows the position of the paraboloid reflector 38 relative to Xenon arc lamp 15 to be precisely adjusted… The paraboloid reflector 38 is moved axially in or out for longitudinal adjustment of the reflector position”).
Eisenberg is analogous to Ramsay in view of Garas, as both are drawn to the art of light sources. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas, to include that said parabolic reflector is adjustable along the longitudinal axis of said target hit indicator, as taught by Eisenberg, so that the light beam can be focused toward a target location (Eisenberg [0031]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 9 (Original), Ramsay in view of Garas does not explicitly teach every limitation of that said translucent cover includes a lens portion, said lens portion constructed and arranged to modify a light beam produced by said light source upon illumination.
Ramsay does disclose a lens portion (Ramsay col. 3 lines 51-68, “The housing 22 is shown in greater detail in FIG. 2 and includes a front face 24 through which the lens of a xenon strobe flash tube 26 extends for signalling that a projectile has struck target board 12”). However, Ramsay does not disclose any other features of the lens portion.
Eisenberg discloses that said translucent cover includes a lens portion, said lens portion constructed and arranged to modify a light beam produced by said light source upon illumination (Eisenberg [0041], “The lens opening is preferably covered with a disc of specially coated glass 16 which is AR (anti-reflective) coated and has pre-determined properties to absorb ultraviolet light rays emitted by the Xenon arc lamp 15 below 400 nanometers wavelength which is harmful to the eyes (the UV screen is not required but is recommended for safety). The combination of AR Coating and reflector reflectivity results in converting .about.1200 Lumens generated into a beam of .about.1000 Lumens”)
Eisenberg is analogous to Ramsay in view of Garas, as both are drawn to the art of light sources. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas, to include that said translucent cover includes a lens portion, said lens portion constructed and arranged to modify a light beam produced by said light source upon illumination, as taught by Eisenberg, in order to absorb harmful light for safety purposes (Eisenberg [0041]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Garas, and in further view of Waltman (US 2,751,581).
Regarding claim 10 (Original), Ramsay in view of Garas does not explicitly teach that said housing includes at least one sight for aiming the trajectory of a light beam produced by said light source.
However, Waltman discloses that said housing includes at least one sight for aiming the trajectory of a light beam produced by said light source (Waltman col. 3 lines 43-49, “A suitable peep sight 64 is mounted on top of housing 10. The center line of this sight is parallel to the optical axis of the transmitted light beam”).
Waltman is analogous to Ramsay in view of Garas, as both are drawn to the art of light sources. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas, to include that said housing includes at least one sight for 
Regarding claim 11 (Original), Ramsay in view of Garas and in further view of Waltman does not explicitly teach that said at least one sight is a set of open sights. However, the Applicant’s use of open sights, as opposed to other types of sites such as peep sights and telescopic sights, is an obvious design choice. Applicant has not disclosed that use of open sights as opposed to other types of sights solves any stated problem or is for any particular purpose. Moreover, it appears that adding any type of sight to the light source apparatus of Ramsay in view of Garas and in further view of Waltman or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Ramsay in view of Garas and in further view of Waltman to obtain the system as specified in claim 11, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ramsay in view of Garas and in further view of Waltman.
Regarding claim 12 (Original), Ramsay in view of Garas does not explicitly teach that said at least one sight is a set of peep sights.
However, Waltman discloses that said at least one sight is a set of peep sights (Waltman col. 3 lines 43-49, “A suitable peep sight 64 is mounted on top of housing 10. The center line of this sight is parallel to the optical axis of the transmitted light beam”).
Waltman is analogous to Ramsay in view of Garas, as both are drawn to the art of light sources. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas, to include that said at least one sight is a set of peep sights, as taught by Waltman, in order to train the signaling device upon an object (Waltman col. 3 lines 43-74). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 13 (Original), Ramsay in view of Garas does not teach that said at least one sight is a telescopic sight.
However, Waltman discloses that said at least one sight is a telescopic sight (Waltman col. 4 lines 1-12, “a telescopic sight may be substituted for the peep sights”).
Waltman is analogous to Ramsay in view of Garas, as both are drawn to the art of light sources. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas, to include that said at least one sight is a telescopic sight, as taught by Waltman, in order to train the signaling device upon an object (Waltman col. 3 lines 43-74). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Garas and Waltman, and in further view of Komberger (US 2003/0131518).
Regarding claim 14 (Original), Ramsay in view of Garas and Waltman does not explicitly teach that said housing includes at least one rail constructed and arranged for attachment of said at least one sight.
However, Komberger discloses that said housing includes at least one rail constructed and arranged for attachment of said at least one sight (Komberger [0007], “The mount is fitted on top of a gun, usually onto the frame or barrel of the gun. The sight, particularly a gun sight that is an electronic or a "red dot" sight, fits onto a universal standard rail mounted on the base.”).
Komberger is analogous to Ramsay in view of Garas and Waltman, as both are drawn to the art of “sights”. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas and Waltman, to include that said housing includes at least one rail constructed and arranged for attachment of said at least one sight, as taught by .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Garas and Waltman, and in further view of Sitzman.
Regarding claim 16 (Currently Amended), Ramsay in view of Garas and Waltman does not teach that said housing is adapted to be secured to a target or target stand.
However, Sitzman discloses that said housing is adapted to be secured to a target or target stand (see Sitzman Figs. 2A-2D and [0047], “a target hit indicator 200 attached to the rear of a rectangular target 290”).
Sitzman is analogous to Ramsay in view of Garas and Waltman, as both are drawn to the art of target hit indicators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas and Waltman, to include that said housing is adapted to be secured to a target or target stand, as taught by Sitzman, in order to protect all but a portion of the target hit indicator from damage due to direct impact (Sitzman [0047]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Garas, and in further view of Kerley et al. (hereinafter “Kerley,” US 2019/0041172).
Regarding claim 18 (Original), Ramsay in view of Garas does not teach every limitation of a target, said target secured to a stand to retain said target in a position suitable for visibility, said target remaining secured to said stand after impact by a projectile.
a target system and adapted to detect at least an impact of a projectile on the target system. The target system may include a target or a stand holding or supporting the target”).
Kerley is analogous to Ramsay in view of Garas, as both are drawn to the art of shooting targets. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas, to include a target, said target secured to a stand to retain said target in a position suitable for visibility, said target remaining secured to said stand after impact by a projectile, as taught by Kerley, since the combination of the target of Ramsay in view of Garas and the stand of Kerley combines prior art elements according to known methods to yield predictable results. One of ordinary skill in the art could have pursued such a solution with a reasonable expectation of success.
Regarding claim 19 (Original), Ramsay in view of Garas and Kerley discloses that said target is secured to said stand to allow for movement of said target when impacted by a projectile to dissipate kinetic energy from said projectile (Ramsay Fig. 1 and col. 4 lines 38-50, “Target board 12 may be made of any material rigid enough to transmit vibrations”).
Regarding claim 20 (Original), Ramsay in view of Garas does not explicitly teach that said target is constructed from metal.
Ramsay does disclose that the target can be constructed from any rigid material (Ramsay col. 4 lines 38-50, “Target board 12 may be made of any material rigid enough to transmit vibrations”). However, Ramsay does not explicitly disclose metal as a material for constructing the target.
Kerley discloses that said target is constructed from metal (Kerley [0051], “a steel target 22”).

Regarding claim 22 (Original), Ramsay in view of Garas does not explicitly teach that said housing includes an attachment system suitable for use in securing said hit indicator system to said target.
Ramsay does disclose an attachment system for use in securing the hit indicator system to the target (Ramsay Fig. 1, showing attachment bracket 18 and housing 22). However, Ramsay discloses that the attachment bracket is separate from the housing.
Kerley discloses that said housing includes an attachment system suitable for use in securing said hit indicator system to said target (Kerley Fig. 2 and [0025], “A back surface 54 of the back housing portion 30 is securable to a target system 22 in one embodiment as shown in FIG. 1 attached to the target surface 82 by a fastener 58. In other embodiments, impact sensing unit 14, or a physical or functional portion thereof, may be mounted to a target mounting system.”).
Kerley is analogous to Ramsay in view of Garas, as both are drawn to the art of shooting targets. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas, to include that said housing includes an attachment system suitable for use in securing said hit indicator system to said target, as taught by Kerley, since attaching the hit indicator system directly to the target as taught by Kerley instead of only attaching the vibration sensor portion as taught by Ramsay in view of Garas are both prior art elements according to .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Garas and Kerley, and in further view of Baron (US 2014/0042700).
Regarding claim 21 (Currently Amended), Ramsay in view of Garas and Kerley does not teach that said target is constructed from polymer, said polymer being a self-healing polymer whereby an aperture opened through said target by a projectile automatically closes after passage of said projectile through said target.
However, Baron discloses that said target is constructed from polymer, said polymer being a self-healing polymer whereby an aperture opened through said target by a projectile automatically closes after passage of said projectile through said target (Baron Abstract, “A polymer material is adapted to coat a weapons training target that has the ability to self -heal and maintain its useful life significantly longer than conventional targets.”).
Baron is analogous to Ramsay in view of Garas and Kerley, as both are drawn to the art of shooting targets. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ramsay in view of Garas and Kerley, to include that said target is constructed from polymer, said polymer being a self-healing polymer whereby an aperture opened through said target by a projectile automatically closes after passage of said projectile through said target, as taught by Baron, in order for the target to maintain a longer useful life than conventional targets (Baron Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Allowable Subject Matter
Claims 23 (Currently Amended) and 24-26 (Original) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 (New) is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 23-26 and independent claim 29 describe specific attachment systems for mounting the hit indicator to the target. The specific attachment systems of claims 23-26 and 29 are not taught or rendered obvious by the cited prior art of record.


Response to Arguments
The Applicant’s arguments filed on November 16, 2021 are fully considered, but are not persuasive.

Rejections under 35 USC 102
Applicant’s arguments with respect to the 35 USC 102(a)(1) rejection of claims 1-3, 5, 6, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Rejections under 35 USC 103
Regarding the rejection of claims 4 and 15, Applicant respectfully argues, “A miss of a target is not an impact of a target. The present device can detect impacts to the target in different areas to give the shooter an indication of how good of a shot he/she made.     A miss detector provides no information to a shooter, it's simply a shot detector that would go off whether the target was being shot at or another target was being shot at.”
The Examiner respectfully disagrees. Sitzman discloses two thresholds for measuring vibrations of the target. The first threshold indicates a direct impact on the target. The second threshold indicates “that a projectile passed near the target hit indicator but did not impact the target.” A clear miss where the projectile does not pass near the target hit indicator would not meet any threshold and no indication light would be activated.

Regarding the rejection of claims 7-9, Applicant respectfully argues “that one skilled in the art would not to combine Eisenburg with Ramsay with anything in mind other than incapacitating a shooter.”
The Examiner respectfully disagrees. Eisenburg is relied upon only for its teaching of a parabolic reflector light source that creates a focal point of said light source. Claims 7-9 are not directed to a target system, but rather to specifics of the hit indicator lights. Eisenburg shows that parabolic reflector lights were known in the lighting art for creating focal points of light sources. “Incapacitating a person” and “indicating that a target in which said target hit indicator is attached was impacted by a projectile” are merely intended uses for a parabolic reflector light source.

Regarding the rejection of claims 10-13, Applicant respectfully argues, “Waltman does not appear to be analogous art and fails to teach or suggest anything regarding impacting a target,” and “Open sights are not simply a design choice in this device.”
The Examiner respectfully disagrees. Dependent claims 10-13 are not directed to a target impact system. Instead, the claims are directed to the specifics of aiming a lighting system at a focal point so that a person can clearly see the lights. Waltman discloses a light source having a peep sight for aiming 
Further, the type of sights used is simply a design choice. A person choosing the type of sight to use for aiming the light source would choose from a finite number of different types of sights, and make a choice depending on the intended use of the light source.

As such, the arguments are not persuasive. 
Therefore, the 35 USC 103 rejections of the claims are not withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Phillips et al. (US 4,349,728) Target apparatus
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715          

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715